Judgment, Supreme Court, New York County (John Cataldo, J.), rendered July 17, 2002, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to concurrent terms of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification, including the weight to be given to the backgrounds of the People’s witnesses, the inconsistencies in their testimony and the effect of the passage of time on their memories, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). In addition to reliable identification testimony, the People introduced defendant’s statement to the police in which he admitted facts establishing his guilt of felony murder. Concur—Tom, J.P., Andrias, Williams, Marlow and Gonzalez, JJ.